Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/11/2021 have been entered.

The instant application having Application No. 15/018,022 has 1-4 and 6-20 claims pending in the application filed on 02/08/2016; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on November 11, 2021 in response to PTO Office Action dated August 11, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections




 35 USC § 103 Rejection

Applicant's arguments filed on 11/11/2021 with respect to the claims 1-4 and 6-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US PGPUB 20140324785) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Hazel et al (US PGPUB 20130254208) and Taylor et al (US PGPUB 20180032562). 

As per claim 1:
Gupta teaches:
“A method comprising” Paragraph [0020] (methods for maintaining and using the read replicas)) 
“accessing a plurality of events that correspond to a set of impending changes for one or more objects of a file system of a datastore” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of log records of changes (impending changes) to those pages to apply them to the cache from the storage layer)) 
“wherein a first computing device stores a first replica of the data store and a second computing device stores a second replica of the data store” (Paragraph [0052], Paragraph [0074] and Fig. 3 (any number (first and second)  of read replicas may be associated with a particular database instance where distributed database-optimized storage service, which may be employed by the database system to store data pages of one or more database tables on behalf of database clients and each storage system server node may also have multiple attached storage devices (first and second computing device)) 
“grouping the plurality of events into multiple segments in view of timing data” (Paragraph [0083] (the manifest (grouping) may be sent periodically (e.g., hourly, daily, etc.) or upon certain events (e.g., every read/write, every 10 read/writes, upon some internal primary node logic)) 
“wherein the timing data indicates at least one of: times the events are applied by the first computing device to the first replica of the data store” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest,  the read replicas (first replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“or times the events are received by the second computing device storing the second replica of the data store: updating, for each of the multiple segments” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest, the read replicas (second replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“updating, for each of the multiple segments, an index in view of the plurality of events” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of updated data pages or log records of changes from the storage layer and the read replicas may be configured to update an in-memory structure (index) to determine which redo and undo records were inflight))
 “receiving a request to access data of an object of the file system” (Paragraph [0038] and Paragraph [0045] (the client side driver(s) may directly send asynchronous requests to each of the storage nodes and to integrate with an operating system or file system to provide storage)).
Gupta does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspecting, by a processing device, the index to determine the object of the request is associated with the set of impending changes; and retrieving the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters to protect the global index)).
Also, Hazel teaches:
“wherein each of the multiple indexes corresponds to a respective segment of an event queue” (Paragraph [0054] and Paragraph [0062] (creating multiple indexes each having different covering key sets, the new index comprises at least one segment and each segment may include any of index summary information)) 
“wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period” (Paragraph [0059], Paragraph [0061], Paragraph [0065] and Paragraph [0090] (when the index file includes ordered keys (first index and second index), incrementally regenerating an in-memory index may be performed from the ordered keys, may further include any of covering a key space by indicting at least first key and next segment key in each segment, each segment covers a key range (multiple indexes) where the index may be for any of a LRT, IRT, and VRT file where IRT files may provide an ordered index (events received for different time period) of such VRT files))
“wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system” (Paragraph [0061] (streaming index changes to an index file in a append-only manner and transactions may be formed in-memory before they are either committed)). 
Also, Taylor teaches:
“inspecting, by a processing device, the index to determine the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieving the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Tofan, Hazel and Taylor for “the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspecting, by a processing device, the index to determine the object of the request is associated with the set of impending changes; and retrieving the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the IRT files may implement an efficient on-disk representation of ordered, contiguous collections of keys and this representation may enable fast and efficient creation of in-memory summary indexes (Hazel, Paragraph [0101]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Gupta, Tofan, Hazel and Taylor.

As per claim 2:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Tofan further teaches:
“wherein each of the probabilistic data structures represents identifiers of objects modified by one of the plurality of events, the multiple probabilistic data structures being Bloom filters” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 3:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta further teaches:
“wherein retrieving the data of the object from at least one of the impending changes comprises retrieving data from a journal comprising the plurality of events, wherein the plurality of events comprise uncommitted changes for a data store of the file system” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of updated data pages or log records of changes to those pages from the storage layer and determine which redo and undo records were inflight (uncommitted changes))).

As per claim 4:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta further teaches:
“wherein the impending changes comprise file system operations and the one or more of objects comprise one or more file system objects affected by the file system operations” (Paragraph [0045] (the operating system or file system may present a different storage interface to applications, such as a conventional file system hierarchy of files, directories and/or folders)).

As per claim 6:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 2 above. 
Taylor further teaches:
“wherein updating the index comprises generating a composite index by  generating multiple segment indexes for the multiple segments of the event queue” (Paragraph [0340] and Paragraph [0353] (generating the composite index includes creation of index  for all existing data segments))
“and combining the multiple segment indexes to form the composite index” (Paragraph [0340] (the Custom Index metadata for composite index will be created by combining two or more column metadata or indexes)).

As per claim 7:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Tofan further teaches:
“wherein inspecting the index comprises” (Paragraph [0008] (efficiently comparing hashes involves efficiently finding hashes, which involves prior attention to indexing))
“analyzing a composite Bloom filter corresponding to events from multiple time periods” (Paragraph [0031] (in a bloom filter, an index can be partitioned in different ways including composite partitioning))
“analyzing a first segment Bloom filter to determine whether the file system object is modified during a first time period” (Paragraph [0032] (may first consult Bloom filter which can report with absolute certainty when a hash is not in one of the temporal index(es)))
“analyzing a second segment Bloom filter to determine whether the file system object is modified during a second time period, the second time period preceding the first time period” (Paragraph [0033] and Paragraph [0034] (If the Bloom filter or other expedited data structures cannot report unequivocally that the hash is not in one of the temporal index(es), then the temporal index(es) may be searched and the temporal index(es) can include, for example, a sequence index)).

As per claim 11:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta further teaches:
“further comprising receiving the plurality of events from a computing device over a network” (Paragraph [0046] (clients may convey web services requests to and receive responses from web services platform via network))
“and storing the plurality of events that comprise operations in an event log prior to running the operations” (Paragraph [0034] (a client-side driver for the distributed storage system may be hosted on the database engine head node and may be responsible for routing redo log records to the storage system node (or nodes) that store the segments (or data pages thereof) to which those redo log records are directed)).

As per claim 12:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta further teaches:
“wherein the events comprise file system operations previously performed by the first computing device” (Paragraph [0058] and Paragraph [0109] (The manifest/indication may be sent periodically or upon certain events and a computer system configured to implement at least a portion of the database systems where the computer system may consist of many type of deices including computing devices (first computing device)))
“and being received by the second computing device as an event stream” (Paragraph [0039], Paragraph [0040] and Paragraph [0109] (received from the database tier, the computer system may be many types of devices and records may consist of a series of sequential input/output operations (event stream) )).

As per claim 13:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta further teaches:
 “wherein the timing data further indicates times the events are issued by a client device” (Paragraph [0057] and Paragraph [0058] (the client-side storage service driver may also be configured to send the manifest/indication periodically or upon certain events)).

As per claim 14:
Gupta teaches:
“A system comprising” Paragraph [0021] (a system utilizing webservice comprising))
 “a memory” Paragraph [0065] (a storage page is a block of memory))
“and a processing device operatively coupled to the memory” Paragraph [0043] (instructions directly or indirectly executable by computer hardware))
access a plurality of events that correspond to a set of impending changes for one or more objects of a file system of a data store” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of log records of changes (impending changes) to those pages to apply them to the cache from the storage layer)) 
“wherein a first computing device stores a first replica of the data store and a second computing device stores a second replica of the data store” (Paragraph [0052], Paragraph [0074] and Fig. 3 (any number (first and second)  of read replicas may be associated with a particular database instance where distributed database-optimized storage service, which may be employed by the database system to store data pages of one or more database tables on behalf of database clients and each storage system server node may also have multiple attached storage devices (first and second computing device)) 
“group the plurality of events into multiple segments in view of timing data” (Paragraph [0083] (the manifest (grouping) may be sent periodically (e.g., hourly, daily, etc.) or upon certain events (e.g., every read/write, every 10 read/writes, upon some internal primary node logic)) 
“wherein the timing data indicates at least one of: times the events are applied by the first computing device to the first replica of the data store” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest,  the read replicas (first replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“or times the events are received by the second computing device storing the second replica of the data store: updating, for each of the multiple segments” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest, the read replicas (second replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“update, for each of the multiple segments, an index in view of the plurality of events” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of updated data pages or log records of changes from the storage layer and the read replicas may be configured to update an in-memory structure (index) to determine which redo and undo records were inflight))
 “receiving a request to access data of an object of the file system” (Paragraph [0038] and Paragraph [0045] (the client side driver(s) may directly send asynchronous requests to each of the storage nodes and to integrate with an operating system or file system to provide storage)).
Gupta does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index)).
Also, Hazel teaches:
“wherein each of the multiple indexes corresponds to a respective segment of an event queue” (Paragraph [0054] and Paragraph [0062] (creating multiple indexes each having different covering key sets, the new index comprises at least one segment and each segment may include any of index summary information)) 
“wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period” (Paragraph [0059], Paragraph [0061], Paragraph [0065] and Paragraph [0090] (when the index file includes ordered keys (first index and second index), incrementally regenerating an in-memory index may be performed from the ordered keys, may further include any of covering a key space by indicting at least first key and next segment key in each segment, each segment covers a key range (multiple indexes) where the index may be for any of a LRT, IRT, and VRT file where IRT files may provide an ordered index (events received for different time period) of such VRT files))
“wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system” (Paragraph [0061] (streaming index changes to an index file in a append-only manner and transactions may be formed in-memory before they are either committed)). 
Also, Taylor teaches:
“inspect the index to determine the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieve the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Tofan, Hazel and Taylor for “the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the IRT files may implement an efficient on-disk representation of ordered, contiguous collections of keys and this representation may enable fast and efficient creation of in-memory summary indexes (Hazel, Paragraph [0101]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Gupta, Tofan, Hazel and Taylor.

As per claim 15:
Gupta, Tofan, Hazel and Taylor teach the system as specified in the parent claim 14 above. 
Tofan further teaches:
“wherein each of the probabilistic data structures represents identifiers of objects that have been modified by one of the plurality of events” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 16:
Gupta, Tofan, Hazel and Taylor teach the system as specified in the parent claim 14 above. 
Tofan further teaches:
“wherein the index comprises multiple Bloom filters” (Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters to protect the global index)).

As per claim 17:
Gupta teaches:
“A non-transitory machine-readable storage medium storing instructions that cause a processing device to” Paragraph [0108] (one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors))
“access a plurality of events that correspond to a set of impending changes for one or more objects of a file system of a data store” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of log records of changes (impending changes) to those pages to apply them to the cache from the storage layer))
“wherein a first computing device stores a first replica of the data store and a second computing device stores a second replica of the data store” (Paragraph [0052], Paragraph [0074] and Fig. 3 (any number (first and second)  of read replicas may be associated with a particular database instance where distributed database-optimized storage service, which may be employed by the database system to store data pages of one or more database tables on behalf of database clients and each storage system server node may also have multiple attached storage devices (first and second computing device)) 
“group the plurality of events into multiple segments in view of timing data” (Paragraph [0083] (the manifest (grouping) may be sent periodically (e.g., hourly, daily, etc.) or upon certain events (e.g., every read/write, every 10 read/writes, upon some internal primary node logic)) 
“wherein the timing data indicates at least one of: times the events are applied by the first computing device to the first replica of the data store” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest,  the read replicas (first replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“or times the events are received by the second computing device storing the second replica of the data store: updating, for each of the multiple segments” (Paragraph [0099], Paragraph [0100], Paragraph [0101] and Paragraph [0102] (the manifest may be sent periodically (e.g., hourly, daily, etc.) or upon certain events, the read replicas may request/retrieve versions of the data pages from the manifest, the read replicas (second replica) may be updated with in flight transactions and the read replicas may maintain the inflight transactions where the inflight transaction is used herein to describe a transaction to data that the distributed storage service received from a primary node but that was not received by any of the read replicas)) 
“update, for each of the multiple segments, an index in view of the plurality of events” (Paragraph [0036] (the read replicas may be configured to retrieve updated copies of updated data pages or log records of changes from the storage layer and the read replicas may be configured to update an in-memory structure (index) to determine which redo and undo records were inflight)) 
“receive a request to access data of an object of the file system” (Paragraph [0038] and Paragraph [0045] (the client side driver(s) may directly send asynchronous requests to each of the storage nodes and to integrate with an operating system or file system to provide storage)).
Gupta does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index)).
Also, Hazel teaches:
“wherein each of the multiple indexes corresponds to a respective segment of an event queue” (Paragraph [0054] and Paragraph [0062] (creating multiple indexes each having different covering key sets, the new index comprises at least one segment and each segment may include any of index summary information)) 
“wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period” (Paragraph [0059], Paragraph [0061], Paragraph [0065] and Paragraph [0090] (when the index file includes ordered keys (first index and second index), incrementally regenerating an in-memory index may be performed from the ordered keys, may further include any of covering a key space by indicting at least first key and next segment key in each segment, each segment covers a key range (multiple indexes) where the index may be for any of a LRT, IRT, and VRT file where IRT files may provide an ordered index (events received for different time period) of such VRT files))
“wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system” (Paragraph [0061] (streaming index changes to an index file in a append-only manner and transactions may be formed in-memory before they are either committed)). 
Also, Taylor teaches:
“inspect the index to determine the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieve the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Tofan, Hazel and Taylor for “the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; wherein each of the multiple indexes corresponds to a respective segment of an event queue; wherein a first index of the multiple indexes corresponds to a first segment comprising a first portion of the plurality of events received by the first computing device during a first time period and a second index of the multiple indexes corresponds to a second segment comprising a second portion of the plurality of events received by the first computing device during a second time period; wherein the first portion of the plurality of events and the second portion of the plurality of events comprise uncommitted changes for the data store of the file system;  inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the IRT files may implement an efficient on-disk representation of ordered, contiguous collections of keys and this representation may enable fast and efficient creation of in-memory summary indexes (Hazel, Paragraph [0101]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Gupta, Tofan, Hazel and Taylor.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 15 above

As per claim 19:
Gupta, Tofan, Hazel and Taylor teach the non-transitory machine-readable storage medium as specified in the parent claim 17 above. 
Tofan further teaches:
“wherein the index comprises multiple indexes that each comprise a Bloom filter” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index))
“wherein bloom filter supports an addition of an identifier without supporting a removal of the identifier” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 20:
Gupta, Tofan, Hazel and Taylor teach the non-transitory machine-readable storage medium as specified in the parent claim 17 above. 
Tofan further teaches:
“wherein the probabilistic data structure is regenerated to exclude one or more of the plurality of events that are applied to the data store” (Paragraph [0033] (If the Bloom filter or other expedited data structures cannot report unequivocally that the hash is not in one of the temporal index(es), then the temporal index(es) may be searched)).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US PGPUB 20140324785) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Hazel et al (US PGPUB 20130254208), Taylor et al (US PGPUB 20180032562) and Singh et al (US PGPUB 20120215785). 

As per claim 8:
Gupta, Tofan, Hazel and Taylor teach the method as specified in the parent claim 1 above. 
Gupta, Tofan, Hazel and Taylor do not EXPLICITLY disclose: wherein the indexes is a layered index comprising indexes at different layers; wherein an index at a first layer is a composite index and an index at a second layer is a segment index, wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index.
However, Singh teaches:
“wherein the indexes is a layered index comprising indexes at different layers” (Paragraph [0041] wherein Singh’s teachings of (the index layer can be implemented by a hierarchical configuration))
“wherein an index at a first layer is a composite index” (Paragraph [0038] wherein Singh’s teachings of (a docid of a docid-term pair may be added to an existing index entry having the same term))
“and an index at a second layer is a segment index” (Paragraph [0038] wherein Singh’s teachings of (each docid-term pair may be maintained as a separate entry in a given index))
“wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index” (Paragraph [0043] wherein Singh’s teachings of (when an index server executes a query, it chooses the smallest replica index that can satisfy the search and on the other hand, a more generic or broader search, will be executed on the main index or another replica that supports both terms)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Tofan, Hazel, Taylor and Singh for “wherein the indexes is a layered index comprising indexes at different layers; wherein an index at a first layer is a composite index and an index at a second layer is a segment index, wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index” as replica indexes can be created to improve performance based on the structure of the queries (Singh, Paragraph [0043]). 
Therefore, it would have been obvious to combine Gupta, Tofan, Hazel, Taylor and Singh.

As per claim 10:
Gupta, Tofan, Hazel, Taylor and Singh teach the method as specified in the parent claim 8 above. 
Singh further teaches:
“wherein the layered index further comprises a segment index at a third layer” (Paragraph [0041] wherein Singh’s teachings of (the index layer can be implemented by a hierarchical configuration))
“wherein the segment index at the second layer and the segment index at the third layer correspond to events from different time periods and have the same scope and granularity” (Paragraph [0031] wherein Singh’s teachings of (a document identifier (docid) may include a time stamp and the data object identifier (id) of a corresponding data object)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US PGPUB 20140324785) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Hazel et al (US PGPUB 20130254208), Taylor et al (US PGPUB 20180032562), Singh et al (US PGPUB 20120215785) and Hans et al (US PGPUB 20110307659). 

As per claim 9:
Gupta, Tofan, Hazel, Taylor and Singh teach the method as specified in the parent claim 8 above. 
Gupta, Tofan, Hazel, Taylor and Singh do not EXPLICITLY teach: wherein the layered index comprises multiple Bloom filters and the first layer comprises a composite Bloom filter comprising a file level granularity and the second layer comprises a segment Bloom filter comprising a file block granularity.
However, Hans teaches:
“wherein the layered index comprises multiple Bloom filters” (Paragraph [0075] and Paragraoh [0100] wherein Hans’s teachings of (CAS index, which includes hash index table and is applied to Bloom filter))
“and the first layer comprises a composite Bloom filter comprising a file level granularity” (Paragraph [0101] wherein Hans’s teachings of (if the original base hash value is wide enough and the partitioned hash values are applied to a Bloom filter with a large number of Bloom filter array bit))
“and the second layer comprises a segment Bloom filter comprising a file block granularity” (Paragraph [0101] wherein Hans’s teachings of (the results of a smaller number of independent hash functions may also be manipulated and combined as required by a Bloom filter)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Tofan, Hazel, Taylor, Singh and Hans for “wherein the layered index comprises multiple Bloom filters and the first layer comprises a composite Bloom filter comprising a file level granularity and the second layer comprises a segment Bloom filter comprising a file block granularity” as the Bloom filter accurately indicates when a particular chunk identifier (and thus the chunk) has not previously been detected by the storage system (Hans, Paragraph [0105]). 
Therefore, it would have been obvious to combine Gupta, Tofan, Hazel, Taylor, Singh and Hans.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Porter et al, (US PGPUB 20130339303), a protection policy is activated for out-of-band storage at a remote host, wherein the out-of-band storage is not physically accessible by the computing device, such that the out-of-band storage is not in communication with the remote host through the computing device. A backup request is transmitted to the remote host comprising data indicative of a volume on the out-of-band storage to back up according to the protection policy. A response to the backup request is received comprising staging disk requirements for the volume, the staging disk requirements comprising a required size for a staging disk to back up the volume. A staging disk is determined based on the response.
Tarta et al, (US PGPUB 20160314162), methods and systems for optimizing database transactions based on replicable differential data store data structure are provided. A write operation request, having a key for a write operation on a replicable differential store data structure, is accessed. An intent write lock on a differential state and a write lock on the key are acquired. The differential state comprises a result set of currently committing transactions. A transaction instance, of the write operation, is generated for a write set, the transaction instance comprising a modification to the key. The write-set comprises an uncommitted set of writes for in-flight transactions. A determination is made that the write operation is committed. A result of the transaction instance is persisted when the write operation is committed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163